In The

                              Court of Appeals
                   Ninth District of Texas at Beaumont
                              ________________

                             NO. 09-14-00072-CR
                              ________________

                     LASHONDA RUDOLPH, Appellant

                                       V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

              On Appeal from the Criminal District Court
                       Jefferson County, Texas
                       Trial Cause No. 11-11650
__________________________________________________________________

                                    ORDER

      Upon submission of the above-referenced appeal, this Court has determined

that the appellant has been prevented from properly presenting her case to the

Court of Appeals by the trial court’s failure to include in its cumulation order

sufficient information to allow this court to determine whether the cumulation

order contained in the written judgment accurately reflects the prior convictions

identified in the oral pronouncement and admitted to by Rudolph during the



                                       1
revocation hearing. See Tex. R. App. P. 44.4(a). Because the error is remediable,

we must remand the case to the trial court. See Tex. R. App. P. 44.4(b).

      It is, therefore, ORDERED that the appeal is ABATED and the cause is

REMANDED to the trial court to: (1) ascertain the date of the prior conviction(s),

the term of years of the prior conviction(s), the trial court number of the prior

conviction(s), the nature of the prior conviction(s), and the correct name of the

court where the prior conviction(s) were entered; and (2) enter a corrected

judgment reciting the required information. For this purpose, if the parties cannot

reach an agreement to provide the information, the trial judge shall conduct such

hearings as may be necessary, make appropriate findings and recommendations,

and prepare a record of the proceedings.

      The record of the hearing, including any orders and findings of the trial court

judge, shall be sent to the appellate court for filing in the above-referenced appeal.

The transcript of the court reporter’s notes from any hearing, the findings and

recommendations of the trial court judge, and the corrected judgment are to be

filed on or before May 30, 2016.

      ORDER ENTERED April 28, 2016.

                                                           PER CURIAM

Before Kreger, Horton, and Johnson, JJ.

                                           2